Citation Nr: 1541340	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.
This matter is on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing loss has been manifested by no worse than Level II hearing in the right ear and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart, 21 Vet. App. 505 (2007).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for the level of hearing impairment in each ear, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.

The Veteran most recently received a VA audiological evaluation in April 2015.  At that evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 35
65
60
65
LEFT
40
65
60
70

The average puretone thresholds were 56 decibels, right ear, and 59 decibels, left ear.  Speech audiometry revealed that speech recognition was 84 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss.  Regarding the functional impact of the hearing loss, the Veteran reported that he had trouble with "word recognition", hearing the TV and hearing people on the phone.  

Applying the rating criteria to the results of the April 2015 VA evaluation, the Veteran has Level II hearing in the right ear and Level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, these hearing levels warrant assignment of a noncompensable rating.  Id., Table VII.  The Board notes that other hearing evaluations done during the appeal period and using the Maryland CNC speech recognition test do not show combined hearing threshold averages and speech discrimination any worse than those shown during the April 2015 VA evaluation.  The Veteran did submit an April 2011 private audiology report, which indicates that the Veteran's Maryland CNC speech recognition scores were 90% in the right ear and only 78% in the left ear and that puretone threshold testing was not performed.  The Board notes if the April 2011 78% left ear speech recognition finding is substituted for the April 2015 84% left ear speech recognition finding, application of Table VI of the rating criteria results in Level IV hearing in the left ear (i.e. a 59 decibel puretone threshold average and a 79% speech recognition score is Level IV hearing under Table VI).  Then, if this Level IV hearing is combined with the existing Level II hearing in the right ear (based on the April 2015 findings of a 56 decibel purtetone threshold average and an 84% speech recognition score), a noncompensable rating must still be assigned under Table VII (i.e. Level II hearing in the better ear and Level IV hearing in the poorer ear results in assignment of a noncompensable rating under Table VII).  38 C.F.R. § 4.85.  

The Board also notes that the Veteran did earlier submit October 2010 and March 2011 private audiologic evaluations, which included lower speech recognition scores than those found in April 2015 and an October 2014 VA clinical audiological evaluation also included some lower scores.  However, there is no indication that Maryland CNC testing was utilized to generate any of these scores.  To the contrary, these reports indicate that different types of tests, the speech recognition threshold (SRT) test, the NU-6 test and the CIDW-22 test, were used.  Also, the Veteran has not contended that any of this testing constituted Maryland CNC testing.  Rather, when he was informed that the earlier private test results could not be used for rating purposes, he submitted the April 2011 private speech recognition findings, which were arrived at through Maryland CNC testing.  

Finally, the Board notes that at an earlier January 2011 VA audiological evaluation, the audiologist referred to the Veteran having a right ear speech recognition score of 88 percent and a left ear speech recognition percentage score of 88 percent.  The examiner did also find that the description of the Veteran's speech recognition performance was "good, 92-80%" in both ears.  However, in his overall description of the test results, she indicated that the Veteran's speech recognition scores were 88% bilaterally, which qualified as good).  Thus, it is clear that the actual speech recognition scores for rating purposes were 88% bilaterally rather than 80% bilaterally.    

In sum, because the Veteran's hearing is not shown to be worse than Level II in the right ear and Level IV in the left ear, the Board has no basis from which to grant a compensable rating for his bilateral hearing loss under the applicable rating criteria.  

The Board has also considered whether referral for extraschedular consideration is warranted.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Initially, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

In this case, as noted by the April 2015 VA examiner, the Veteran reports difficulty with "word recognition", hearing the TV and hearing people on the phone.  Additionally, in an earlier February 2015 statement, the Veteran reported being unable to hear certain sounds such as a smoke detector alarm, carbon monoxide alarm and gas detector alarm, difficulty hearing announcements or air, train or tour employees while traveling; difficulty hearing employees in stores and restaurants and while doing business on the phone and in-person; not being able to hear everything that is said at social gatherings; and difficulty hearing everything that friends and relatives say to him. 

The difficulties described by the Veteran are contemplated by the regular schedular criteria both in terms of the symptomatology and level of disability.  Quite simply, the rating criteria contemplate that individuals will experience the types of difficulty hearing described by the Veteran but only provide for higher ratings for such difficulty when hearing acuity as measured by puretone thresholds and speech recognition is shown to be worse than that experienced by the Veteran.   The Veteran has quite clearly explained how his hearing loss impacts his daily life.  However, as his disability pattern is not exceptional or unusual and as it is contemplated by the existing rating criteria, the Board does not have a basis for referring his claim for extraschedular consideration.

The Board sympathizes with the hearing difficulty the Veteran experiences.  However, it is bound by the controlling law and regulations.  As there is no basis in the record for assignment of a compensable schedular rating and as there is no basis for referral for an extraschedular rating, the Board does not have a means for awarding a compensable rating for the bilateral hearing loss and the claim must be denied.  

II.  Due Process

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  However, VCAA notice need not be provided, where, as here, the claim involves an initial rating for service-connected disability, because the VCAA notice provisions are no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's available VA treatment records, as well as recent private audiological evaluations.  The Veteran has been afforded two VA audiolgogical examinations.  The second examination, provided in April 2015 was in appropriate compliance with the January 2015 remand instructions.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


